FILED
                           NOT FOR PUBLICATION
                                                                            NOV 03 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARYANN ROSE BROYLES,                            No.   14-16043
individually and as co-trustee of the
Maryann Rose Broyles Revocable Trust,            D.C. No.
                                                 1:13-cv-00540-LEK-KSC
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

SPECIALIZED LOAN SERVICING, LLC
and WELLS FARGO BANK, NA, as
Trustee for Banc of America Alternative
Loan Trust 2006-7 Mortgage Pass-
Through Certificates, Series 2006-7,

              Defendants-Appellees.


                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

GORDON KELIKIPI CHARLE MOORE,                    No.   14-16049

              Plaintiff-Appellant,               D.C. No.
                                                 1:13-cv-00506-DKW-RLP
 v.

DEUTSCHE BANK NATIONAL TRUST

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
COMPANY, as Trustee for Ameriquest
Securities, Inc., Assest Backed Pass-
Through Certificates Series 2003-ARD; et
al.,

            Defendants-Appellees.



ANTONY TOLEDO and ANNIE                      No.   14-16056
TOLEDO,
                                             D.C. No.
            Plaintiffs-Appellants,           1:13-cv-00539-DKW-KSC

v.

BANK OF NEW YORK MELLON
CORP., as trustee on behalf of the
certificate holders of the SWHEQ
Revolving Home Equity Loan Trust,
Series 2006-H; et al.,

            Defendants-Appellees.



MICHAEL J. DIMITRION, individually           No.   14-16205
and as Trustee of the Michael J. Dimitrion
Trust dated November 6, 1989,                D.C. No.
                                             1:13-cv-00125-DKW-BMK
            Plaintiff-Appellant,

and

TINA MARIE DIMITRION,

            Plaintiff,


                                        2
 v.

MORGAN STANLEY HOME LOANS; et
al.,

                Defendants-Appellees.


                    Appeal from the United States District Court
                              for the District of Hawaii
                   Derrick Kahala Watson, District Judge, Presiding

                             Submitted October 13, 2017**
                                  Honolulu, Hawaii

Before: SCHROEDER, D.W. NELSON, and McKEOWN, Circuit Judges.

      Appellants each appeal from the district court’s dismissals of their

complaints for lack of subject matter jurisdiction.1 Our appellate jurisdiction rests

on 28 U.S.C. § 1291, and we AFFIRM. Defendant-Appellee Ocwen Loan

Servicing, LLC’s Motion to Supplement the Record and Request for Judicial

Notice is DENIED AS MOOT.

      Appellants invoke diversity jurisdiction, which requires that they establish

the amount in controversy exceeds $75,000, exclusive of interest and costs. See 28

U.S.C. § 1332(a). “In actions seeking declaratory or injunctive relief, it is well

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
          These appeals have been consolidated for purposes of our disposition.
                                           3
established that the amount in controversy is measured by the value of the object of

the litigation.” Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333,

347 (1977) (emphasis added) (citations omitted). Appellants claim the amount in

controversy in these declaratory judgment actions is measured by the purchase

price of the property; the amount of the mortgage loan secured by the property; or

the fair market value of the property.

      The claims at issue are not quiet title claims, and so the subject properties

are not the objects of the litigation. See Fed. Nat. Mortg. Ass'n v. Kamakau, No.

CIV. 11-00475 JMS, 2012 WL 622169, at *9 (D. Haw. Feb. 23, 2012) (“[I]n order

to assert a claim for ‘quiet title’ against a mortgagee, a borrower must allege he has

paid, or is able to tender, the amount of indebtedness.”); see also Klohs v. Wells

Fargo Bank, N.A., 901 F. Supp. 2d 1253, 1261 n.4 (D. Haw. 2012) (“Plaintiffs’

contention that they do not know to whom their debt is owed is not a basis to ‘quiet

title.’”). Appellants do not allege they have paid, or are able to tender, the amount

of indebtedness. Nor do they allege they own their properties free and clear of any

debt obligations. Appellants also do not allege that they are facing foreclosure or

have received competing demands for payment on the same loan. Thus, the district

court in each case correctly found the object of the litigation to be the value of

relieving Appellants’ uncertainty as to whom to send their mortgage payments.


                                           4
Such relief “appear[s] to be intangible, speculative, and lack[s] the capability of

being translated into monetary value.” Jackson v. Am. Bar Ass’n, 538 F.2d 829,

831 (9th Cir. 1976) (per curiam) (citations omitted). Even if Appellants’

subjective relief could be translated into monetary value, Appellants have not even

attempted to provide monetary estimates. The district court properly dismissed

these complaints for lack of subject matter jurisdiction.

      AFFIRMED.




                                           5